Title: To George Washington from Oliver Wolcott, Jr., 20 October 1793
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Sir,
            Smiths House, Falls of Schuylkill [Pa.]October 20th 1793
          
          I have had the honour to receive your Letter dated the 14th instant and have lost no time in obtaining the best information in my
            power, on the several questions therein stated.
          The malady with which the City is afflicted, has been progressive, from the time of
            your departure, untill Monday the 14th instant, at which time it had nearly extended
            through the City—Several small remissions have been observed during that period, all of
            which were confined to cool days, when the wind was in the northern quarter—whenever the wind has shifted towards the South, the number of
            the sick & the mortality have invariably increased. On monday there was a slight
            fall of rain—which was succeeded by cool days and several frosty nights—the mortality of
            course greatly diminished and but few comparatively fell sick—the three last days have
            been more warm, and the unfavourable effects, are at present rather increasing.
          From repeated observations it may be infered that the cause of the malady still
            exists—that its activity is increased by heat & diminished by cold—and that the City
            will not be purified and rendered safe, untill after heavy rains or severe frosts.
          It was very lately Doct. Rush’s opinion that the disorder was more violent & more fatal, than at the time of its first
            appearance in the City.
          Nothing certain is known of the number of victims; for some time, information on this
            point was carefully concealed; but from data which cannot be very
            erroneous—I judge that more than four thousand persons, have died.
          Mr Willing was for some time sick, but has recovered, Mr John Ross, has resided in the
            country, and is I presume well; Mr Sergeant & Colo. Franks are dead—several
            gentlemen of the name of Howell have died, & among them a relation of Mr Rawle who
            was much esteemed—the accountant of the War Department, has been indisposed, but he has
            recovered and is now in the Country. There is no point
            on which the public opinion is more unsettled, than in respect to the degree of danger
            which attends any given position in the vicinity of Philadelphia. It is certain that
            some gentlemen of good sense and those not deficient in firmness on
            ordinary occasions, have removed from the villages and estates in the neighbourhood of
            the City, to more interior situations—a greater number who have not removed, remain at
            home compleatly insulated from society.
          I have regularly obtained good information of the state of the City, and the adjoining
            places, and it is my opinion that the disorder is generally if not solely communicated
            by specific contagion—that its ravages have been confined to no age, sex, or
            temperament—and that it has affected those classes of citizens most extensively, who
            have been most exposed to intercou[r]se with each other—I mention in proof of this
            opinion, that six Clerks of the Treasury Department, seven persons employed by the
            Collector of the Customs—a number of Clerks in the different Banks and three persons in
            the Post Office have fallen victims—several others have been affected, who have
            recovered—being in the whole, a very great proportion of all those who have been
            exposed—A number of persons, belonging to, or resident in the Country, have contracted
            the disorder by occasional visits to the City—Mr Powel doubtless lost his life in
            consequence of a humane visit to his house in town, to provide for the accomodation of a
            favourite servant. The malady moreover appears to be contagious by having been
            constantly observed to extend and diverge, from infected places. though it is now spread
            nearly through the City, yet there are some neighbourhoods where it has not yet
            appeared.
          There has all along been a considerable diversity of opinion, in respect to the cause,
            nature and manner of communicating the malady. some have supposed that it was generated
            in the City—certain facts have however, been recently stated to me, by men of
            indisputable honour, which leave no doubt on my mind that it was introduced by an
            American Vessell, with French passengers & property from Hispaniola—It has also been
            asserted on respectable authority, that there has been no instance of the disorder being
            communicated to any person, who has constantly resided out of the City. I must admit
            that of the numbers, who have died in the villages and places adjacent to the City, I
            have known of no instance where the person affected, had not visited the City—if the
            observation should be found true in the latitude it has been made, it would militate
            with the opinion, which I have advanced and would go far to prove, that a residence near
              the City, admitting the malady to continue, would be absolutely
            safe.
          The Philadelphians will not abandon their present expectation, that the City will be
            purified and safe before the meeting of Congress, without painful reluctance—in that
            event it would be their wish and that of the people adjacent that Congress should
            convene, as near as possible to the City. Lancaster, Wilmington & Germantown have
            been mentioned—it is supposed that the latter place would under all circumstances afford
            the best accomodations.
          I have made full enquiry & entertain no doubt that the town is free from
            contagion—it is certain, that at present, not an individual is affected with the
            prevailing malady.
          I have conversed with a Majistrate of the place and am informed by him & other
            persons, that if events should render it necessary, every exertion will be made to
            accomodate Congress and the public Officers—the School House, with the adjoining
            buildings, may in my opinion, at a small expence, be fitted up & attired, so as to
            afford tolerable accomodations for the two houses & their immediate Officers.
          I have called at the house of the Attorney General near Germantown, and was informed
            that he was at Lancaster, but was expected soon to return—it was suggested that your
            Letter had been recd and that measures had been taken for engaging a house, the result
            of which, were not known. Col. Hamilton is in New
            Jersey, on his way to this place, I shall therefore retain the Letter to him, untill his
              arrival. Genl Knox is I presume from the best
            information I can obtain, at Boston, to which place, I shall address the Letter
            transmitted to me by Mr Dandridge, which has been just received.
          It has been just told me, that Doct. Phile, the Naval Officer is dead; though unfounded
            reports are often circulated I fear that this is true. I have the honour to be with the
            most perfect respect Sir, your most obedt & humble servant
          
            Oliver Wolcott Jr
          
        